Citation Nr: 0839895	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a service connection claim for chronic fatigue 
syndrome, and if so, whether service connection for chronic 
fatigue syndrome is warranted.

2.	Entitlement to service connection for fibromyalgia.

3.	Entitlement to service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1960 to July 
1963, and from December 1990 to May 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, that confirmed and continued the previous denial of 
service connection for chronic fatigue syndrome, and denied 
service connection for fibromyalgia and irritable bowel 
syndrome.  
 
In the April 2004 rating decision, the RO determined that new 
and material evidence had been submitted to reopen a 
previously denied service connection claim for chronic 
fatigue syndrome, but ultimately denied the claim on the 
merits.  Where the claim in question has been finally 
adjudicated at the RO level and not appealed, the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Thus, despite the various 
characterizations of the issue throughout the appeal, the 
Board must make an independent determination as to whether 
new and material evidence has been presented to reopen the 
claim for service connection for chronic fatigue syndrome 
before reaching the merits of the claim.  

The veteran's statements submitted in July 2003 
correspondence could be construed as a claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
To date, this issue has not been considered by VA and it is 
referred to the RO for appropriate action.  
 

FINDINGS OF FACT

1.  A service connection claim for chronic fatigue syndrome, 
as an undiagnosed illness, was denied in a July 1998 rating 
decision.  The veteran did not appeal the decision.

2.  Evidence received since the July 1998 rating decision 
relates to previously unestablished facts and raises a 
reasonable possibility of substantiating the veteran's 
service connection claim for chronic fatigue syndrome.

3.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War. 

4.  There is no medical explanation for the etiology of the 
veteran's chronic fatigue, and chronic fatigue syndrome is 
presumed to have been caused by service in the Southwest Asia 
theater of operations during the Persian Gulf War. 

5.  Fibromyalgia is not currently shown.  Chronic muscle 
aches are not affirmatively shown to have had onset during 
active military service; and current muscle aches are 
associated with a known clinical diagnosis and is otherwise 
unrelated to an injury, disease, or event of service origin, 
including any exposure to environmental hazards in Southwest 
Asia.  

6.  Irritable bowel syndrome or gastrointestinal complaints 
are not shown currently, or during service.  


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, that denied service 
connection for Gulf War syndrome with chronic fatigue as an 
undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008). 

2.  New and material evidence has been received to reopen the 
service connection claim for chronic fatigue syndrome.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Resolving any doubt in the veteran's favor, chronic 
fatigue is due to an undiagnosed illness and was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

4.  Fibromyalgia was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2008). 

5.  Irritable bowel syndrome was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2008).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to the service connection claim for chronic 
fatigue, the Board reopens the claim and ultimately grants 
it.  Obviously then, any failure to notify or assist him 
pursuant to the VCAA is inconsequential and, therefore, at 
most, no more than harmless error.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

VCAA notice was satisfied in correspondence dated in June 
2003, October 2003, and January 2005 that fully addressed all 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
and the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to receipt of the required notice.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as any 
timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  New and Material Evidence

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. 

Here, the RO denied the veteran's claims for service 
connection for Gulf War syndrome with chronic fatigue, as an 
undiagnosed illness, in July 1998.  The veteran did not file 
a timely appeal.  Thus, the July 1998 decision is a finally 
adjudicated claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998); currently, 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008). 

Under applicable law, the VA can only reopen a finally 
adjudicated claim and review the former disposition if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  For 
claims to reopen a finally decided claim, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  
To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
credibility of the new evidence is presumed for the purpose 
of determining whether the new evidence is material.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the July 1998 rating 
decision consisted of the veteran's statements, his service 
records, VA medical evidence, and lay statements.  Service 
treatment records show no complaints of fatigue.  Although 
post service evidence shows complaints of fatigue on exertion 
on several occasions, a diagnosis of CFS had not been 
rendered.  Accordingly, the RO denied the claim.

In May 2003, the veteran sought to reopen his service 
connection claim for chronic fatigue syndrome.  

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
chronic fatigue syndrome.  Significantly, a VA treatment 
record dated in September 2003 shows a diagnosis of 
"fatigue-secondary to Desert Storm exposure."  This newly-
received evidence is material in that it shows a current 
disability.  It was not previously of record and bears 
directly and substantially upon the specific matter under 
consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. §3.156 (2008).  Accordingly, the veteran's claim of 
entitlement to service connection for chronic fatigue 
syndrome is reopened. 

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Here, in addition to the service connection claim for chronic 
fatigue syndrome, the veteran also seeks service connection 
for irritable bowel syndrome.  He contends that these 
conditions are a result of unknown environmental conditions 
to which he was exposed during his service in the Southwest 
Asia Theater of operations.  

The veteran's service records demonstrate that he served in 
the Southwest Asia Theater of operations and received the 
Southwest Asia Service Medal.  Thus, for purposes of 
entitlement to compensation under 38 C.F.R. § 3.317(d), the 
veteran's status as a Persian Gulf veteran is confirmed.

According to 38 C.F.R. § 3.317, VA may grant service 
connection for a disability due to undiagnosed illnesses if 
the evidence demonstrates that veteran (1) is a "Persian Gulf 
veteran"; (2) who exhibits objective indications of a 
qualifying chronic disability; (3) which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317; accord 38 U.S.C.A. 
§ 1117; see Stankevich v. Nicholson, 19 Vet. App. 470, 471-72 
(2006) (outlining provisions of 38 C.F.R. § 3.317); Gutierrez 
v. Principi, 19 Vet. App. 1, 7 (2004).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or combination of the 
following): (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 C.F.R. § 3.317(a); see 38 U.S.C.A. § 1117(a)(2)(B); accord 
Stankevich, 19 Vet. App. at 471 (noting that a "qualifying 
chronic disability may result from an undiagnosed illness 
that cannot be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory tests").  In 
addition, the phrase "medically unexplained chronic 
multisymptoms illness" means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs, and has such features as: 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illness of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).  

In addition, 38 C.F.R. § 3.317(a)(3) defines "objective 
indications of a qualifying chronic disability" to include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
"Chronic" means a disability existing for six months or more, 
or a disability that exhibits intermittent episodes of 
improvement and worsening over a six-month period.  Signs or 
symptoms that may be manifestations of undiagnosed illness or 
medically unexplained chronic multisystem illnesses include, 
but are not limited to: (1) fatigue, (2) signs or symptoms 
involving the skin, (3) headache, (4) muscle pain, (5) joint 
pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system, (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, and (12) abnormal weight loss.  (Number 
(13), menstrual disorders is not applicable.)  38 C.F.R. § 
3.317; accord 38 U.S.C.A. § 1117.  

A chronic disability resulting from an undiagnosed illness 
must be rated using evaluation criteria from the VA's 
Schedule for Rating Disabilities (Rating Schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. § 
3.317; accord Stankevich, 19 Vet. App. at 472 (recognizing 
that "[t]o determine whether the undiagnosed illness has 
manifested to a degree of 10% or more, the veteran's 
condition must be rated analogously to a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar").

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia theater of 
operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In addition, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Competent medical evidence may also 
mean statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a).

a.  Chronic Fatigue

The veteran asserts that he has chronic fatigue which is 
attributable to his Persian Gulf service.  

In a May 1997 letter, the veteran's former employer indicated 
that upon his return from Desert Storm, it became apparent 
that the veteran was having physical and emotional problems.  
In his July 2003 statement, he indicates that he is unable to 
work more than four hours a day due to his problems, to 
include his fatigue.  

The veteran's service treatment records are negative for 
complaints, findings, or diagnosis of chronic fatigue 
syndrome, or any complaints of fatigue.  Notwithstanding the 
absence of documented in-service complaints, the medical 
evidence shows that the veteran has had recurrent complaints 
of fatigue since his Persian Gulf service.  Specifically, 
there is a showing of post-service complaints of fatigue of 
more than six months' duration following the veteran's return 
from serving in the Persian Gulf region.  

Further, the preponderance of the evidence does not attribute 
the veteran's fatigue to a diagnosed disease or disability.  
In this regard, after examining the veteran in September 
1994, the physician concluded that the veteran's complaints 
of were not a part of a post-polio syndrome.  On March 1998 
VA examination, the veteran was diagnosed with subjective 
fatigue with no evidence of neurological disorder.  A VA 
treatment record dated in September 2003 shows a diagnosis of 
"fatigue-secondary to Desert Storm exposure."  In October 
2003, the veteran underwent a VA "chronic fatigue syndrome" 
examination, and was diagnosed with a "history of chronic 
fatigue, no disease found."  The examiner also indicated 
that the veteran's diabetes mellitus, type II, was controlled 
without the use of medication, and concluded that in his 
clinical judgment, the veteran's diabetes is not a medical 
reason for his fatigue.  In March 2004, the same examiner 
examined the veteran again.  According to the March 2004 VA 
examination report, the examiner provided the same diagnosis, 
a "history of chronic fatigue, no disease found."  The 
examiner reiterated that the veteran's diabetes is not 
associated with chronic fatigue, explaining that the veteran 
had not required medications for his diabetes.  Lastly, a VA 
examiner who conducted a psychiatric examination in March 
2004 indicated that there was no evidence of a diagnosable 
mental disorder, and found no evidence that the veteran's 
fatigue was secondary to a psychiatric disorder.  Based on 
the foregoing, the medical evidence demonstrates that the 
veteran's fatigue is related to undiagnosed illness.

The symptoms reported likewise meet the requirements for the 
minimum compensable rating of 10 percent under 38 C.F.R. § 
4.88b, Diagnostic Code 6354, which is assigned for fatigue 
and other manifestations which wax and wane, but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year; or symptoms controlled by 
continuous medication.  The veteran retired early, but began 
working to make ends meet.  As noted in his June 2003 
statement, however, he is unable to work more than half a day 
due to fatigue.  Resolving any doubt in the veteran's favor, 
the Board finds that the criteria for a minimum 10 percent 
rating are more nearly approximated.  

Based on the foregoing, the Board finds that service 
connection for chronic fatigue secondary to an undiagnosed 
illness is warranted.  As an undiagnosed illness, the 
veteran's chronic fatigue is presumed to have been incurred 
during her active duty in Southwest Asia during the Persian 
Gulf War under the provisions of 38 C.F.R. § 3.317.  
Accordingly, service connection for a chronic disability 
manifested by chronic fatigue therefore is granted.  See 38 
C.F.R. § 3.317 (2008).


b.  Fibromyalgia

Medical evidence does not show a diagnosis of fibromyalgia, a 
medically unexplained chronic multisymptom illness.  Further, 
because the medical evidence shows that veteran's joint pain 
has been diagnosed as arthritis, a diagnosed disability, and 
because arthritis is not an illness that the Secretary has 
determined warrants presumptive service connection, service 
connection for arthritis under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 is not permitted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

To the extent that the veteran is also claiming service 
connection for fibromyalgia on a direct basis, this claim 
also must fail.  As noted, there is no current diagnosis of 
fibromyalgia.  

The Court has specifically disallowed service connection 
where there is no present disability: "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

For the sake of completeness, treatment records pertaining to 
the veteran's active military service do not show a diagnosis 
of fibromyalgia.  There is also no evidence relating any 
current fibromyalgia to the veteran's active military 
service.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  Accordingly, entitlement to service 
connection for fibromyalgia is denied.


c.  Irritable Bowel Syndrome

The veteran is also seeking service connection for irritable 
bowel syndrome.

The medical evidence of record does not show that the veteran 
has currently presented with complaints of irritable bowel 
syndrome, or has been diagnosed with irritable bowel syndrome 
or a disability characterized by gastrointestinal symptoms.  
The sole mention of "irritable bowel syndrome" in the claims 
folder appears on the veteran's correspondence received by 
the RO in May 2003.  Subsequent correspondence, VA 
examinations, and treatment records are silent for 
gastrointestinal complaints.  Without a diagnosed disability, 
or related signs and symptoms, there is no disability for 
which service connection could be granted.

As noted, in the absence of proof of a present disability, 
there can be no valid claim. See Brammer, supra.   

In passing, the Board also notes that there is no in-service 
diagnosis of irritable bowel syndrome or gastrointestinal 
complaints.  Nor is there evidence of a nexus between any 
diagnosis of irritable bowel syndrome and active service. 

In this case, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim and therefore, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.  
Accordingly, entitlement to service connection for irritable 
bowel syndrome is denied.


ORDER

Service connection claim for chronic fatigue syndrome is 
reopened, and entitlement to service connection for chronic 
fatigue, as due to an undiagnosed illness, is granted.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.



____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


